Citation Nr: 1031568	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from September 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his February 2008 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  In May 2010, the Veteran's 
daughter informed VA that the Veteran would not be able to attend 
his Board hearing because he had been a patient in a nursing home 
for over one year and had brain damage.

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the originating agency.  Therefore, it is 
referred to the originating agency for appropriate 
action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 

The issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, is addressed in the REMAND following 
the order section of this decision.  


FINDING OF FACT

Bilateral hearing loss disability is related to acoustic trauma 
sustained in active service.





CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records (STRs) are negative for 
evidence of hearing loss.  At the time of his March 1946 
separation examination, the Veteran's ears were found to be 
clinically normal upon examination and the Veteran's hearing was 
within normal limits upon administration of a whispered voice 
test.  

The Veteran has reported that while serving about the USS West 
Virginia during World War II he was exposed to substantial 
hazardous noise, to include large arms fire from the naval ship 
and loud engine noise in the boiler room.  The Veteran also 
reported that his ship took part in the Philippine Islands 
invasion and at one time a kamikaze aircraft flew into the deck 
of the ship, causing a loud explosion.  The Veteran also reported 
that much of his time aboard the USS West Virginia was spent 
below decks working in the boiler room.  Additionally, the 
Veteran reported that his hearing problems had their onset during 
active service.

The Veteran is competent to state when he first noticed 
difficulty hearing and that the symptoms have continued since 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found 
the Veteran to be credible.

At this time, the Board concedes the Veteran's exposure to severe 
acoustic trauma while in active service.

In March 2008, the Veteran was afforded a VA audiological 
evaluation.  At that time the Veteran reported the above 
described noise exposure in service.  He also reported limited 
post-service noise exposure, to include working for the city 
water department.  The Veteran reported that prior to his active 
service, he was exposed to factory work noise, right handed 
rabbit hunting, and chainsaw use.  

The VA examiner diagnosed the Veteran with mild to severe, 
bilateral sensorineural hearing loss and tinnitus.  The examiner 
opined that it was less likely as not that the Veteran's 
identified bilateral hearing loss disability was caused by or a 
result of noise exposure during active service.  The examiner 
based this opinion on the fact that the Veteran passed a whisper 
test upon separation from active service and the bilateral 
hearing loss disability identified at the examination would have 
precluded the passing of a whispered voice test.  The examiner 
also noted that the Veteran was 83 years old at the time of 
examination and age and health factors had come into play with 
regard to his bilateral hearing loss disability.  However, the VA 
examiner also noted that bilateral hearing loss disability may 
have been present at the time of the Veteran's separation from 
active service.  The examiner also reported that the Veteran had 
limited post-service noise exposure and documented noise exposure 
without hearing protection during active service.

While the findings of a physician are medical conclusions that 
the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. 
App. 66 (1991); the Board is free to assess medical evidence and 
is not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) held that, even though disabling hearing loss may 
not be demonstrated at separation, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
In this case, the Veteran reported that he has experienced 
bilateral hearing loss disability since his active service.  
Additionally, the Veteran reported that he did not have 
substantial noise exposure after his separation from active 
service.  

In sum, the examiner noted that bilateral hearing loss disability 
may have been present at the time of the Veteran's separation 
from active service, the Veteran sustained severe acoustic trauma 
during his active service, the Veteran had very limited noise 
exposure after his separation from active service, and the 
Veteran has reported that he has experienced difficulty hearing 
ever since his active service.  Therefore, the Board finds that 
the evidence in favor of the claim of entitlement to service 
connection for bilateral hearing loss disability is at least in 
equipoise with that against the claim.  As such, the benefit of 
the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
psychiatric disability is decided.

In September 2007, the Veteran was afforded a VA psychiatric 
examination.  At that time, the Veteran was diagnosed with 
anxiety disorder not otherwise specified (NOS).  The examiner 
noted that the Veteran did not meet the criteria for a diagnosis 
of PTSD.  However, the examiner also reported that the Veteran 
was involved in active combat in World War II and involved in at 
least six battles aboard the USS West Virginia.  The examiner 
noted that the Veteran reported symptoms related to anxiety, 
short-term memory loss, trouble concentrating, hypervigilance, 
and exaggerated startle response.  While the examiner noted that 
many of the Veteran's symptoms were consistent with those 
associated with PTSD, the Veteran lacked the avoidance symptoms 
that are required for a diagnosis of PTSD.  The examiner did not 
provide an opinion concerning the etiology of the Veteran's 
anxiety disorder NOS.       

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court found that an appellant's claim for service 
connection for posttraumatic stress disorder (PTSD) should have 
been construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that the 
claimant was not competent to diagnose a particular psychiatric 
disability, such as PTSD, but that he was competent to describe 
his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The Court also noted that the evidence submitted in 
support of the claim showed that the appellant had been diagnosed 
with psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in construing 
a claim, the Board must consider any disability "that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."  Id. at 5.

In light of the Court's decision and evidence of record showing 
that the Veteran has been diagnosed with anxiety disorder NOS; 
the Board will construe the Veteran's claim as one for service 
connection psychiatric disability, to include PTSD.

The Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present psychiatric 
disorder, to include PTSD.  If the Veteran is physically or 
mentally unable to report for an examination due to health 
problems, the Veteran's file should be reviewed and an opinion 
regarding etiology should be provided based on the evidence of 
record.

Additionally, any current treatment records should be obtained 
before a decision is rendered with regard to this issue.    

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.	Then, the RO or the AMC should contact the 
Veteran and/or his representative to 
determine whether the Veteran is 
physically able to report for a VA 
examination.

3.	Then, if the Veteran is able to report for 
a VA examination, the Veteran should be 
afforded a VA examination by a physician 
or a psychologist with appropriate 
expertise to determine the nature and 
etiology of any currently present acquired 
psychiatric disorders.  The claims file 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.
	
Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present acquired psychiatric 
disorder as to whether there is a 50 
percent or better probability that the 
disability is related to the Veteran's 
active service.

The supporting rationale for all opinions 
expressed must be provided.

4.	If the Veteran is unable to physically 
report for a VA examination due to health 
reasons, the Veteran's claims file should 
be sent to the VA Medical Center for 
review by the psychiatrist who performed 
the September 2007 VA examination.  After 
a review of the record, the VA examiner 
should provide an opinion with respect to 
the Veteran's diagnosed anxiety disorder 
NOS as to whether there is a 50 percent or 
better probability that the disability is 
related to the Veteran's active service.

The supporting rationale for the opinion 
must be provided.  

If the September 2007 examiner is not 
available, the Veteran's claims file 
should be forwarded to a psychiatrist or a 
psychologist who should be requested to 
review the claims file and provide the 
required opinion with supporting 
rationale.

5.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability, to include PTSD, 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


